Hanna, J.
This was a prosecution for receiving usurious interest upon a loan of money.
L. C. Jacoby, for the appellant.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
The affidavit states that the defendant “ corruptly contracted for and received,” &p. The information does not contain an averment to that effect. A motion to quash was overruled. Trial and conviction.
The motion to quash should have been sustained. To constitute the offense of usury, a corrupt or usurious intention is requisite. Sutton v. Fletcher, 6 Blackf. 362. Of course the corrupt or usurious intent should be charged in the information, which should be as certain as an indictment. Mount v. The State, 7 Ind. R. 654.—The State v. Miles, 4 id. 577.
Per Curiam.
The judgment is reversed. Cause remanded, &c.